Citation Nr: 0800358	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 until 
February 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in North Little Rock, Arkansas.

In July 2005, the veteran requested review by a Decision 
Review Officer (DRO) of his claim on appeal.  In a September 
2005 statement of the case a DRO addressed his claim de novo 
as part of the appeal process. See 38 CFR § 3.2600 (2007).  
The Board accordingly considers the claim to have been 
properly adjudicated at the RO level, including for purposes 
of appellate review.

Further, in accordance with his request, a hearing was 
scheduled before a Veterans Law Judge at the RO in August 
2006.  The appellant failed to report to the scheduled 
hearing.  As such, the veteran's hearing request will be 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  
Accordingly, his claim will be adjudicated without further 
delay based upon all the evidence presently of record.

Additionally, the veteran filed a claim to reopen his service 
connection claim for shortness of breath in May 2005.  
Through the same correspondence, he also filed original 
service connection claims for fatigue, low back pain, and 
post-traumatic stress disorder, claimed as nightmares.  It 
appears that these claims have not yet been adjudicated and 
are referred to the RO for appropriate action.     


FINDINGS OF FACT

1.  Diabetes mellitus, or any symptoms reasonably attributed 
thereto, was not shown during active duty service.

2.  Diabetes mellitus was not diagnosed until 1997, and is 
unrelated to active duty service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may such be presumed to have been incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The first question for consideration when evaluating a 
service connection claim is whether competent evidence 
demonstrates a current disability.  The Board notes that the 
veteran has a current diagnosis of diabetes mellitus.  
Specifically, private treatment records dated September 1997 
indicate a diagnosis of diabetes mellitus with impending keto 
acidosis.  Subsequent private records dated 1998 through 2004 
reflect on-going treatment for diabetes with insulin.  
Therefore, the evidence of record reflects a current 
diagnosis of diabetes mellitus.  

Regarding the second element of a service connection claim, 
that of in-service incurrence, the veteran's service medical 
records do not indicate that he was diagnosed or treated for 
diabetes.  

In 1997, the veteran filed claims for VA benefits but not for 
diabetes.  In April 2005, he filed the current claim and 
asserted that his shortness of breath and fatigue during 
service were manifestations of his currently-diagnosed 
diabetes mellitus.  

Indeed, service medical records dated August 1990 and June 
1991 reflect he was treated for such complaints.  However, 
there is no medical evidence of record indicating that the 
veteran was diagnosed with respiratory disease or fatigue or 
that any such disease or symptoms were attributed to his 
currently-diagnosed diabetes mellitus.   

The Board acknowledges that the veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. at 470.  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Additionally, a review of post-service medical evidence does 
not demonstrate any findings indicative of diabetes mellitus 
until 1997.  The multi-year gap between service separation 
(1992) and initial diagnosis of diabetes mellitus (1997), in 
the absence of confirmatory evidence showing continuity of 
such symptoms, does not support the veteran's assertions that 
he has experienced this disorder since active duty.  

In addition to the documented post service treatment records, 
the evidence also includes statements from the veteran 
asserting continuity of symptoms. The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, 
the Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed 
diabetes mellitus and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of diabetes for 5 years after separation from 
service weighs heavily against the claim he now makes that he 
has had problems ever since service.  

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Furthermore, no competent evidence of record causally relates 
any diabetes mellitus to active service.  Specifically, no 
medical examiner or treating physician has established or 
suggested a medical nexus between the veteran's diagnosis of 
diabetes mellitus and active duty.

The Board also acknowledges the veteran's statements 
asserting a relationship between his currently-diagnosed 
diabetes mellitus and active duty service.  As stated above, 
while he is competent to report symptoms, he is not competent 
to offer opinions on medical diagnosis or causation.  Layno 
v. Brown, 6 Vet. App. at 470;  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

Without any competent evidence linking the veteran's claim 
for service connection for diabetes mellitus to service, the 
appeal must be denied.  

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a).  To be 
entitled to the presumption, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of diabetes mellitus within the 
applicable time period, the criteria for presumptive service 
connection have not been satisfied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  Although he was sent an 
incorrect first letter (characterized the claim as new and 
material evidence), a subsequent letter sent later that month 
informed the appellant of what evidence was required to 
substantiate an original service connection claim.  That 
letter also advised the veteran of his and VA's respective 
duties for obtaining evidence and asked him to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is an absence of in-service treatment for 
diabetes and there is no probative medical evidence 
indicating that diabetes mellitus occurred in service or that 
it may be associated with service.  Further, nothing in the 
record suggests that the veteran's experiences with shortness 
of breath and fatigue are components of his currently-
diagnosed diabetes.  

Additionally, the veteran's statements indicating a history 
of post-service symptoms of diabetes mellitus do not 
demonstrate any in-service relationship.  Moreover, given the 
absence of in-service evidence of chronic manifestations of 
the disorder on appeal and no competent evidence of a nexus 
between service and the veteran's claim, a remand for a VA 
examination would unduly delay resolution.
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran 
submitted private treatment records and statements in support 
of his claim.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  


ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


